DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claims 1, 12: “the frequency-temperature characteristics” in last two lines of claims 1 and 12 lacks antecedent basis. 
Claim 15: “the computer program” lacks antecedent basis.
Claims 1-15: Please note: the use of “can be”, “capable of”, “adapted to”, “configured to” makes what follows a functional limitation statement and not a positive limitation because it only requires the ability to do so. In a broad sense, the device disclosed in the prior art (see below) has the ability to do so.  
it has been held that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute limitations in any patentable sense. In re Hutchinson, 69 USPQ 138.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: adapted to (thus, configured to) throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC §101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-15 recite a device/ method which falls within the statutory category.
The claims are directed to merely data gathering that is necessary for the use of the recited judicial exception (the temperature values are used in the using a heat flow calculation step) and is restricted at a high level of generality. Thus, the measuring step in the claim is insignificant extra solution activity since no measuring means but a controller is claimed. The providing, receiving, measuring, determining provided by a generic controller/ processor/ computer program and a generic filter are also an insignificant extra solution for providing temperature output. 
It appears that nothing more is shown in the specification and in the dependent claims that would limit the judicial exception to a practical application. Rather, the result appears to be transformation of data. See MPEP2106 (II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this case, the claim language is confusing because:
Claim 1:  A) Applicant mentions only a second device, therefore, it is not clear where is a first device. Perhaps applicant should insert –first—before “thermal detection signal” in line 4 in order to clearly describe the invention.
B) it is not clear how a second clock frequency was obtained.
C) it is not clear what applicant means by a predetermined type of the electronic signal. How was it obtained?
D) Perhaps applicant should add –to obtain a set of measured time duration— after “electronic signal” in line 4 from the bottom of the claim, and replace “a set of” in line 3 from the bottom of the claim with –the set of--, in order to clearly describe the invention.
E) it is not clear how the knowledge of the frequency-temperature characteristics was obtained. 
Claims 5, 13: it is not clear how a statistical analysis was obtained.
Claims 6, 13: it is not clear what applicant means by any other value and any other spread.
Claim 7: it is not clear what device applicant means – a temperature sensing device or a second device. 
Claim 7: It is not clear how the presence of the lighting system controller would further limit claim 1 which claim 7 is dependent on.
Claim 9: applicant claims a second crystal oscillator without claiming a first crystal oscillator.
Claim 10: it is not clear how the limitations of claim 10 (i.e., lighting load and lighting controller) would further limit claim 8 which claim 10 is dependent on.
Claim 11: it is not clear what element is to be calibrated.
Claim 12: A) Perhaps applicant should insert –first—before “thermal detection signal” in line 2 in order to clearly describe the invention.
B) it is not clear how a second clock frequency was obtained.
C) it is not clear what applicant means by a predetermined type of the electronic signal. How was it obtained?
D) Perhaps applicant should add –to obtain a set of measured time duration— after “electronic signal” in line 4 from the bottom of the claim, and replace “a set of” in line 3 from the bottom of the claim with –the set of--, in order to clearly describe the invention.
Claim 14: A) it is not clear what applicant means by at a lighting system controller, because no lighting system controller is claimed in claim 11 which claim 14 is dependent on. What is a second lighting load?
B) it is not clear what applicant means by a second lighting load.
Claim 15: claim is dependent on claim 11 as a method, however, claim 11 is not directed to a method.
Claims 2-7: It is not clear what device applicant means in the preamble of the claims: a temperature sensing device or a second device. 
The dependent claims are rejected by virtue of their dependency on claims 1 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claims 1-15 due to the reasons stated above. See 112 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 29, 2021